DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, 10, 11, 12, 13, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Espe et al., U.S. 10,655,456.
Espe et al. discloses a first instrumented bridge plug (fig 7, 212a; col. 12, lines 26-35) positioned in a downhole wellbore environment (fig 7, 1), the first instrumented bridge plug comprising an acoustic source (214a; col. 12, lines 54-62) for transmitting an acoustic signal; and a second instrumented bridge plug (fig 7, 212b) positioned in the downhole wellbore environment, the second instrumented bridge plug comprising an acoustic sensor (213b) for receiving (col. 12, lines 42-47) a reflected acoustic signal (reflected signal from the fluid interface 501i; col. 12, lines 63-66) originating from the acoustic signal, the reflected acoustic signal being usable to interpret formation characteristics (col. 5, lines 1-8; the fluid interface level is indicative of formation leakage and type of fluid in the formation) of the downhole wellbore environment.
Espe et al. discloses an interpretation module (col. 9, lines 30-40; col. 6, lines 13-24) to interpret the formation characteristics using the reflected acoustic signal received by the acoustic sensor; and an optical fiber (col. 4, lines 30-35) positioned along a length of a wellbore to receive a transmission signal representative of the reflected acoustic signal from the second instrumented bridge plug, wherein the interpretation module interprets the formation characteristics using the transmission signal received from the optical fiber.
Espe et al discloses an interpretation module (col. 9, lines 30-40; col. 6, lines 13-24) to interpret formation characteristics using the reflected acoustic signal received by the acoustic sensor; and a communication cable (col. 4, lines 30-35) communicatively coupled to the second instrumented bridge plug and the interpretation module, wherein the second instrumented bridge plug transmits a transmission signal representative of the reflected acoustic signal along the communication cable to the interpretation module.
Espe et al. discloses the reflected acoustic signal comprises reflections of the acoustic signal off of the formation characteristics (fluid leakage rate from the formation) of a wellbore.
	Espe et al. discloses transmitting, by an acoustic source (214a) of a first instrumented bridge plug (212a) deployed at an additional downhole location of a well, an acoustic signal, wherein the reflected acoustic signal originates from the acoustic signal (reflected signal from the fluid interface 501i; col. 12, lines 63-66), and wherein the acoustic sensor is integrated with (apparatus 210) a second instrumented bridge plug (212b).
	Espe et discloses the acoustic sensor comprises an optical fiber (col. 4, lines 30-35) run along the well, and transmitting the transmission signal to the surface of the well (col. 9, lines 30-40; col. 6, lines 13-24) comprises transmitting a light reflection to the surface from the optical fiber.
Espe et al. discloses the (acoustic) transmission signal is an additional (monitored) acoustic signal, and transmitting the transmission signal to the surface of the well comprises: transmitting the transmission signal to (inherently) apply acoustic strain on an optical fiber deployed along a length of the well.
Espe et al. discloses an instrumented bridge plug (212a), comprising: a setting component (fig 7, anchor 217, see Abstract) usable to set the instrumented bridge plug in a downhole location within a wellbore and to isolate one section (between 212a and 212b from below 212b in the casing 7) of the wellbore from another section of the wellbore; and an acoustic sensor (213a)  positioned to receive a reflected acoustic signal originating from an acoustic signal generated by an acoustic source (214a) of an additional instrumented bridge plug (signal from interface 501i) in an additional downhole location within the wellbore as noted above.
Espe et al. discloses an acoustic source positioned to transmit an additional acoustic signal (214b) to an additional acoustic sensor (213b) of the additional instrumented bridge plug (212b).
Espe et al. discloses a transmission signal generator (214a or 214b) to generate a transmission signal representative of the reflected acoustic signal (reflected signal from the interface 501i).

Allowable Subject Matter
Claims 2, 3, 5, 8, 9, 14, 15, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Blake E. Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 December 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676